DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Amendment
This communication is responsive to the applicant's amendment and RCE both filed on 12/14/2021.  The applicant(s) amended claims 8-9, 31, 33-34 and 41-42 (see the amendment: pages 2-7).
The examiner partially withdrew previous claim rejection under 35 USC 112 (a) because the applicant provided evidences/references in the specification for supporting the rejected limitation(s) of the independent claims, except the rejection for dependent claims 27 and 37 (see 
	The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended/deleted the corresponding limitation(s) of the related claims and/or provided persuasive arguments for the rejected issue(s).  

Response to Arguments
Applicant's arguments filed on 12/14/2021 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: page 10) based on the newly amended claims is directed to new claim rejection with necessitated new ground (see below).  
It is also noted that previously cited references are still applicable to the amended claims for prior art rejection with necessitated new ground(s) (may include newly combined teachings and/or interpretations, see detail below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 8-11 and 27-42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding claim 8, the claim including limitations of “wherein parsing the first item of content comprises determining, by the one or more voice assistant frameworks, a meaning of the first item of content” (Note: underline portions are newly amended/added limitations by the applicant, so as the same hereinafter) fails to comply with written description requirement because the limitation is not specifically recited/defined/described in the original specification.  It is also noted that the applicant fails to provide evidence/reference in the specification to show where the limitation(s) came from.   
Regarding claims 9-11 and 27-42, the rejection is based on the same reason described for claim 8, because the claims recite/include/inherit the same/similar problematic limitation(s) as claim 8. 
	Further regarding claims 27 and 37, limitation of “…information about respective capabilities of type of voice assistant devices” included in the claims fails to comply with written description requirement because it is not specifically recited/defined/described in the original specification, so as to introduce a new subject matter.  In response to the applicant’s argument with supported references in the specification (see Remarks: page 8, paragraph 5), it is noted that these applicant-provided references do not fully support the claimed/rejected limitation.  Specifically, it can be seen that these references (also referred to Patent Application Publication: paragraphs: p65-p66, and p172) only recite/describe “capability of devices”, “type of content item(s)” and “type of voice assistant devices” respectively, without any specific /supportive definition/description for the argued/rejected limitation at all, so that the claimed 
 
Claim Rejections - 35 USC § 103
Claims 8, 27-28, 30-33, 35, 37-38 and 40-41are rejected under 35 U.S.C. 103 as being unpatentable over WILKINSON et al. (IDS: US 2011/0267985) hereinafter referenced as WILKINSON in view of MENENDEZ et al. (IDS: US 2014/0254435) hereinafter referenced as MENENDEZ. 
As per claim 8, as best understood in view of claim rejection under 35 USC 112 (a), see above, WILKINSON discloses ‘techniques to provide integrated voice service management’ (title), comprising:
exposing (‘present’), through a user interface (such as ‘114’) of a voice application platform (read on ‘integrated voice service management’ or ‘voice manager’ with the interface, or one of ‘multiple voice service platforms’), features (or, ‘parameters’, ‘preferences’, ‘service features’ including ‘voice service features’, or a combination thereof) that enable selecting and managing (‘voice service management to control’ or ‘select’) one or more items (read on one or more of ‘display objects’, ‘user interface element or GUI element’, including ‘324’ and ‘326’) of content (read on ‘name, number, identifier, label, icon, symbol, image, graphic, text, metadata, buttons, lists, graphs, charts and so forth’, such as ‘Patricia C’, ‘Patricia Campanella’, ‘WORK’, and ‘SKYPE’; also including ‘voice’, ‘audio information’), wherein the one or more items of content are to be included in phrases spoken (read on service feature vis ‘text transcription or text-to-speech (TSS)) by voice assistant devices (read on ‘mobile computing device(s)’, ‘user equipment (UE)’, and/or ‘electronic devices 138-1-d’, which provide  ‘integrated voice service or included in phrases spoken to the voice assistant devices by end users (same/similar as stated above); (Figs.1, 3 and p(paragraph)1, 24, p27, p31, p51, p59-p60,  p70-p74, p163, p175);
determining, for at least a first item (such as ‘Patricia C’, or ‘tre’) of content of the one or more items of content (same above), information about respective performances (read on ‘information’ or ‘factor’ regarding ‘performance’ or ‘performance parameters’ including but not limiting, ‘voice quality’, ‘cost’, ‘reliability’, and/or ‘service features’ to ‘assist the user in making decision’)  of one or more voice assistant frameworks (read on ‘services’ corresponding ‘one or more different voice service platforms’ having ‘connections’ in ‘communication system 100’, or ‘voice service management techniques’ implemented to ‘integrate and manage different types of voice services’ corresponding to ‘the different voice service platforms’) in parsing  (read on ‘extract’, ‘searching’/‘matching’, and/or ‘determine’) the first item of content (same above), wherein parsing the first item of content (same above) comprises determining (or ‘deciding’), by the one or more voice assistant frameworks (same above, including ‘Skype’), a meaning (read on the ‘information helpful deciding which voice calling service to user’, such as related ‘cost’, ‘reliability’ and/or ‘quality’, in a broad sense) of the first item of content (same above); (Figs. 3-4, p24, p27, 58-59, p67-p89);
Even though WILKINSON discloses “as the one or more items of content are being selected and managed (same above)”, displaying certain information “through the user interface” (same above), and providing “information” about “the respective performances of the one or more voice assistant frameworks in parsing the first item of content” (same above, also see Figs. 3-19, p62, p70, wherein the ‘communication parameters’ related to ‘available services’, 
WILKINSON in view of MENENDEZ further discloses:

executing a voice application (read on one of ‘application programs 105’, such as “phone application’ or ‘contact application’) including the selected items of content (WILKINSON: p27, p51, p70-p74, p108; MENENDEZ: p53).  
As per claim 27 (depending on claim 8), as best understood in view of claim rejection under 35 USC 112 (a), see above, WILKINSON in view of MENENDEZ further discloses “information about respective capabilities of types of voice assistant devices in supporting the one or more items of content” (WILKINSON: p1, p33-p34, p82).
As per claim 28 (depending on claim 8), WILKINSON in view of MENENDEZ further discloses “the information about respective capabilities is based on media formats of the one or more items of content”, (WILKINSON: p33, p36, p59, p62, p173).
As per claim 30 (depending on claim 8), WILKINSON in view of MENENDEZ further discloses “identifying, based on aggregated data, that a first voice assistant framework of the one or more voice assistant frameworks is less accurate than another voice assistant framework at parsing a type of word, a type of number, a sentence structure, a type of data (such as ‘information’ measured with ‘RSSI’, or compared ‘features’ and ‘attributes’ reflecting a ‘voice service platform’ or ‘device’), or a combination thereof, wherein the information about the respective performances of the one or more voice assistant frameworks in parsing the first item of content is based on the identification that the first voice assistant framework is less accurate than the other voice assistant framework at parsing the type of word, the type of number, the sentence structure, the type of data, or the combination thereof” (WILKINSON: p81-p84, wherein ‘highest quality level’, ‘highest matching set of features’ and/or ‘highest QoS’ is read on 
As per claim 31 (depending on claim 8), WILKINSON in view of MENENDEZ further discloses “exposing, through the user interface, a suggestion (such as ‘preferred VoIP provider’) for an alteration to the one or more items of content, wherein the suggestion is based on the information about the respective performances of the one or more voice assistant frameworks in parsing the first item of content” (WILKINSON: Figs. 9 and 18, p26; MENENDEZ: Figs. 7A-7B, p52-p53).
As per claim 32 (depending on claim 31), WILKINSON in view of MENENDEZ further discloses “the suggestion comprises one or more of a rephrasing of a sentence, a removal of a word, an addition of a wording variation, a removal of the wording variation, or an update to a slot value” (WILKINSON: Figs. 9 and 17-18, p26, p143-146; MENENDEZ: Figs. 7A-7B, p52-p54).
As per claims 33, 37-38 and 40-41, they recite a computer-readable non-transitory storage.  The rejection is based on the same reason described for claims 8, 27-28 and 30-31, because the claims recite/include the same/similar limitation(s) as claims 8, 27-28 and 30-31 respectively (also see WILKINSON: Figs. 1 and 21).
As per claim 35 (depending on claim 33), WILKINSON in view of MENENDEZ further discloses “the usage data is aggregated through a universal API (read on one of ‘standard application programs’, or ‘universal search’)” (WILKINSON: p108).
claim 42, it recites a system.  The rejection is based on the same reason described for claim 8, because the claim recites/includes the same/similar limitations as claim 8 (also see WILKINSON: Figs. 1 and 21).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over WILKINSON in view of MENENDEZ as applied to claim 35, and further in view of BAJAJ (IDS: US 2018/0367445). 
As per claim 36 (depending on claim 35), even though WILKINSON in view of MENENDEZ discloses that “the information about the relative performances is generated” (as stated above), WILKINSON in view of MENENDEZ does not expressly disclose the information generated by “a machine learning algorithm”.  However, the same/similar concept/feature is well known in the art as evidenced by BAJAJ who discloses ‘network path selection’ (title) for ‘monitoring a network performance metric for multiple paths to a destination’ and ‘storing historical performance data for the paths’ (abstract), comprising ‘determining aggregate historical performances’ and ‘comparing the aggregate historical performance’ for ‘the paths’, and using ‘a machine learning algorithm’ to ‘compare the historical performance of  the various paths’ with certain ‘factors’ including ‘latency, loss, cost, carrier reputation’ and making ‘a selection’ to ‘find a path that is more likely to satisfy the SLA (service level agreement) (p5, p16, p45-p47).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that applying a machine learning algorithm to determining and comparing historical performances for different paths would be used in the same/similar way for determining and comparing performances of different voice services, voice services providers, or voice service applications, .  

Double Patenting
Claims 8, 33, 35-36 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,636,425 hereinafter referenced as P425. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 8, comparison of limitations between the claim of instant application and claim 1 of P425 as following: 
Claim 8
Claim 1 of P425
A computer-implemented method comprising

exposing, through a user interface of a voice application platform, 


features that enable selecting and managing one or more items of content, wherein the one or more items of content are to be included in phrases spoken by voice assistant devices or included in phrases spoken to the voice assistant devices by end users; 












determining, for at least a first item of content of the one or more items of content, information about respective performances of one or more voice assistant frameworks in parsing the first item of content, wherein parsing the first item of content comprises determining, by the one or more voice assistant frameworks, a meaning of the first item of content; 
as the one or more items of content are being selected and managed, exposing, through the user interface, the information about the respective performances of the one or more voice assistant frameworks in parsing the first item of content; 
receiving, through the user interface, inputs indicating selected items of content among the one or more items of content; and 

executing a voice application including the selected items of content.  



exposing user interface features in a user interface of a platform, the platform being for developing voice applications, 
the user interface features enabling a user to engage in development of the voice applications, each of the voice applications to include responses to be provided by the voice application to voice assistant devices that conform to one or more different voice assistant frameworks, each of the voice assistant frameworks defining formats for requests for service and formats for responses to the requests for service, the requests being based on speech of end-users spoken to the voice assistant devices, at least some of the 
the user interface features exposed in the user interface of the development platform enabling the user to select and manage the items of content to be included in the responses, 
in real time while the items of content are being selected and managed by the user while engaged in development of the voice applications, exposing through the user interface, information about effectiveness of one or more of the items of content, and 






executing the voice application to generate the responses including the selected and managed items of content.


As best understood in view of claim rejection under 35 USC 112 (a), see above, and based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (1) limitation components 1 and 5 of clam 8 of instant application could be read on or participated by limitation components 1-2 and 5 of claim 1 of P425 respectively, and (ii) limitation component 3-4 could be resulted/derived from contexts/variations of limitation components 3-4 of P425, for which the implementation of claim 8 of instant application from the variation(s) of from claim 1 
Regarding claim 33, it recites a computer-readable non-transitory storage.  The rejection is based on the same reason described for claim 8, because the claim recites/includes the same/similar limitations as claim 8.
Regarding claims 35-36 , limitation(s) of the claims 35-36 are read on or participated by corresponding limitations of claims 3-4 of P425 respectively.
Regarding claim 42, it recites a system.  The rejection is based on the same reason described for claim 8, because the claim recites/includes the same/similar limitations as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 

QH/qh
February 28, 2022
/QI HAN/Primary Examiner, Art Unit 2659